Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number: 811-01545 Eaton Vance Special Investment Trust (Exact Name of registrant as Specified in Charter) The Eaton Vance Building, 255 State Street, Boston, Massachusetts 02109 (Address of Principal Executive Offices) Alan R. Dynner The Eaton Vance Building, 255 State Street, Boston, Massachusetts 02109 (Name and Address of Agent for Services) (617) 482-8260 (registrants Telephone Number) December 31 Date of Fiscal Year End December 31, 2006 Date of Reporting Period Item 1. Reports to Stockholders A n n u a l R e p o r t D e c e m b e r 3 1 , 2 0 0 6 EATON VANCE CAPITAL & INCOME STRATEGIES FUND IMPORTANT NOTICES REGARDING PRIVACY DELIVERY OF SHAREHOLDER DOCUMENTS, PORTFOLIO HOLDINGS AND PROY VOTING Privacy. The Eaton Vance organization is committed to ensuring your financial privacy. Each of the financial institutions identified below has in effect the following policy (Privacy Policy) with respect to nonpublic personal information about its customers: Only such information received from you, through application forms or otherwise, and information about your Eaton Vance fund transactions will be collected. This may include information such as name, address, social security number, tax status, account balances and transactions. None of such information about you (or former customers) will be disclosed to anyone, except as permitted by law (which includes disclosure to employees necessary to service your account). In the normal course of servicing a customers account, Eaton Vance may share information with unaffiliated third parties that perform various required services such as transfer agents, custodians and broker/dealers. Policies and procedures (including physical, electronic and procedural safeguards) are in place that are designed to protect the confidentiality of such information. We reserve the right to change our Privacy Policy at any time upon proper notification to you. Customers may want to review our Policy periodically for changes by accessing the link on our homepage: www.eatonvance.com. Our pledge of privacy applies to the following entities within the Eaton Vance organization: the Eaton Vance Family of Funds, Eaton Vance Management, Eaton Vance Investment Counsel, Boston Management and Research, and Eaton Vance Distributors, Inc. In addition, our Privacy Policy only applies to those Eaton Vance customers who are individuals and who have a direct relationship with us. If a customers account (i.e. fund shares) is held in the name of a third-party financial adviser/ broker-dealer, it is likely that only such advisers privacy policies apply to the customer. This notice supersedes all previously issued privacy disclosures. For more information about Eaton Vances Privacy Policy, please call 1-800-262-1122. Delivery of Shareholder Documents. The Securities and Exchange Commission (the "SEC") permits funds to deliver only one copy of shareholder documents, including prospectuses, proxy statements and shareholder reports, to fund investors with multiple accounts at the same residential or post office box address. This practice is often called householding and it helps eliminate duplicate mailings to shareholders. Eaton Vance, or your financial adviser, may household the mailing of your documents indefinitely unless you instruct Eaton Vance, or your financial adviser, otherwise. If you would prefer that your Eaton Vance documents not be householded, please contact Eaton Vance at 1-800-262-1122, or contact your financial adviser. Your instructions that householding not apply to delivery of your Eaton Vance documents will be effective within 30 days of receipt by Eaton Vance or your financial adviser. Portfolio Holdings. Each Eaton Vance Fund and its underlying Portfolio will file a schedule of its portfolio holdings on Form N-Q with the SEC for the first and third quarters of each fiscal year. The Form N-Q will be available on the Eaton Vance website www.eatonvance.com, by calling Eaton Vance at 1-800-262-1122 or in the EDGAR database on the SECs website at www.sec.gov. Form N-Q may also be reviewed and copied at the SECs public reference room in Washington, D.C. (call 1-800-732-0330 for information on the operation of the public reference room). Proxy Voting. From time to time, funds are required to vote proxies related to the securities held by the funds. The Eaton Vance Funds or their underlying Portfolios (if applicable) vote proxies according to a set of policies and procedures approved by the Funds' and Portfolios' Boards. You may obtain a description of these policies and procedures and information on how the Funds or Portfolios voted proxies relating to Portfolio securities during the most recent12 month period ended June 30, without charge, upon request, by calling 1-800-262-1122. This description is also available on the SECs website at www.sec.gov. Eaton Vance Capital & Income Strategies Fund a s o f D e c e m b e r 3 1, 2 0 0 6 The Fund  The Funds objective is to seek total return. The Fund is structured as a fund-of-funds and, accordingly, pursues its objective primarily by investing its assets in three diversified portfolios managed by Eaton Vance Management or its affiliates.  The Fund commenced operations on December 29, 2006. The Fund had no investment activity during the period from December 29, 2006 through December 31, 2006. As a result, management has no statement on performance, or market and economic conditions dur- ing the period. 1 Eaton Vance Capital & Income Strategies Fund as of December 31, 2006 FINANCIAL STATEMENTS Statement of Assets and Liabilities Assets Receivable for Fund shares sold $ 500,000 Unamortized offering costs 2,070 Receivable from the Administrator 3,767 Total assets $ Liabilities Estimated offering costs payable $ 2,070 Accrued expenses 3,767 Total liabilities $ Net Assets $ Sources of Net Assets Paid-in capital $ 500,000 Total $ Class A Shares Net Assets $ 480,000 Shares Outstanding 48,000 Net Asset Value and Redemption Price Per Share (net assets ÷ shares of beneficial interest outstanding) $ 10.00 Maximum Offering Price Per Share (100 ÷ 94.25 of $10.00) $ 10.61 Class C Shares Net Assets $ 10,000 Shares Outstanding 1,000 Net Asset Value, Offering Price and Redemption Price Per Share (net assets ÷ shares of beneficial interest outstanding) $ 10.00 Class I Shares Net Assets $ 10,000 Shares Outstanding 1,000 Net Asset Value, Offering Price and Redemption Price Per Share (net assets ÷ shares of beneficial interest outstanding) $ 10.00 On sales of $50,000 or more, the offering price of Class A is reduced. See notes to financial statements 2 Eaton Vance Capital & Income Strategies Fund as of December 31, 2006 FINANCIAL STATEMENTS CONT'D Statement of Operations For the Period Ended December 31, 2006 (1) Investment Income Total investment income $ Expenses Administration fee $ 6 Distribution and service fees Class A 10 Class C 1 Legal and accounting services 3,700 Registration fees 50 Total expenses $ Deduct Reduction of distribution and service fees $ 11 Reduction of administration fee 6 Waiver and reimbursement of expenses by the Administrator 3,750 Total expense reductions $ Net expenses $ Net investment income $ Realized and Unrealized Gain (Loss) Net realized gain $ Net change in unrealized appreciation (depreciation) $ Net realized and unrealized gain $ Net increase in net assets from operations $ (1) For the period from the start of business, December 29, 2006 See notes to financial statements 3 Eaton Vance Capital & Income Strategies Fund as of December 31, 2006 FINANCIAL STATEMENTS CONT'D Statement of Changes in Net Assets Period Ended Increase (Decrease) in Net Assets 12/31/2006 (1) From operations Net investment income $ Net realized gain (loss) on investments and foreign currency transactions Net change in unrealized appreciation (depreciation) from investments Net increase in net assets from operations $ Transactions in shares of beneficial interest Proceeds from sale of shares Class A $ 480,000 Class B 10,000 Class C 10,000 Net increase in net assets from Fund share transactions $ Net increase in net assets $ Net Assets At beginning of year $ At end of year $ (1) For the period from the start of business, December 29, 2006. See notes to financial statements 4 Eaton Vance Capital & Income Strategies Fund as of December 31, 2006 FINANCIAL STATEMENTS CONT'D Financial Highlights Class A Period Ended December 31, 2006 (3) Net asset value Beginning of period $ 10.000 Income (loss) from operations Net investment income (loss) (1) $ Net realized and unrealized gain (loss) Total income (loss) from operations $ Less distributions From net investment income $ From net realized gain $ Total distributions $ Net asset value End of period $ Total Return (2) 0.0% Ratios/Supplemental Data Net assets, end of period (000's omitted) $ 480 Ratios (As a percentage of average daily net assets): Expenses before custodian fee reduction (4) 0.0% Expenses after custodian fee reduction (4) 0.0% Net investment income (loss) 0.0% Portfolio Turnover 0.0% (1) Net investment income (loss) per share was computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested. Total return is not computed on an annualized basis. Total return would have been lower had certain expenses had not been reduced during the periods shown. (3) Class A commenced operations on December 29, 2006. (4) The administrator waived its administration fee, the principal underwriter waived its distribution and services fees, and the administrator subsidized certain operating expenses (equal to 0.75% of average daily net assets for the period from the start of business, December 29, 2006 to December 31, 2006). See notes to financial statements 5 Eaton Vance Capital & Income Strategies Fund as of December 31, 2006 FINANCIAL STATEMENTS CONT'D Financial Highlights Class C Period Ended December 31, 2006 (3) Net asset value Beginning of period $ 10.000 Income (loss) from operations Net investment income (loss) (1) $ Net realized and unrealized gain (loss) Total income (loss) from operations $ Less distributions From net investment income $ From net realized gain $ Total distributions $ Net asset value End of period $ Total Return (2) 0.0% Ratios/Supplemental Data Net assets, end of period (000's omitted) $ 10 Ratios (As a percentage of average daily net assets): Expenses before custodian fee reduction (4) 0.0% Expenses after custodian fee reduction (4) 0.0% Net investment income (loss) 0.0% Portfolio Turnover 0.0% (1) Net investment income (loss) per share was computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested. Total return is not computed on an annualized basis. Total return would have been lower had certain expenses had not been reduced during the periods shown. (3) Class A commenced operations on December 29, 2006. (4) The administrator waived its administration fee, the principal underwriter waived its distribution and services fees, and the administrator subsidized certain operating expenses (equal to 0.76% of average daily net assets for the period from the start of business, December 29, 2006 to December 31, 2006). See notes to financial statements 6 Eaton Vance Capital & Income Strategies Fund as of December 31, 2006 FINANCIAL STATEMENTS CONT'D Financial Highlights Class I Period Ended December 31, 2006 (3) Net asset value Beginning of period $ 10.000 Income (loss) from operations Net investment income (loss) (1) $ Net realized and unrealized gain (loss) Total income (loss) from operations $ Less distributions From net investment income $ From net realized gain $ Total distributions $ Net asset value End of period $ Total Return (2) 0.0% Ratios/Supplemental Data Net assets, end of period (000's omitted) $ 10 Ratios (As a percentage of average daily net assets): Expenses before custodian fee reduction (4) 0.0% Expenses after custodian fee reduction (4) 0.0% Net investment income (loss) 0.0% Portfolio Turnover 0.0% (1) Net investment income (loss) per share was computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested. Total return is not computed on an annualized basis. Total return would have been lower had certain expenses had not been reduced during the periods shown. (3) Class A commenced operations on December 29, 2006. (4) The administrator waived its administration fee, the principal underwriter waived its distribution and services fees, and the administrator subsidized certain operating expenses (equal to 0.75% of average daily net assets for the period from the start of business, December 29, 2006 to December 31, 2006). See notes to financial statements 7 Eaton Vance Capital & Income Strategies Fund a s o f D e c e m b e r 3 1 , 2 0 0 6 N O T E S T O F I N A N C I A L S T A T E M E N T S 1
